DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2003/0227191) in view of Rinella (US 4,650,240).
In re. claim 1, Okamoto teaches a vehicle (10) comprising a vehicle frame (41) and a windshield assembly that is mounted to the vehicle frame and closes an associated opening provided in the vehicle frame (figs. 2-3), wherein the windshield assembly comprises at least one flexible element (62) (fig. 6A) and at least one windshield (12), the at least one flexible element being attached to the at least one windshield and connecting the at least one windshield to the vehicle frame (fig. 6A) for at least partially absorbing loads resulting from an impact (para [0040]) on the at least one windshield (fig. 4), the at least one flexible element connecting the at least one windshield to the vehicle frame such that the at least one windshield pivots relative to the vehicle frame by means of the at least one flexible element upon occurrence of an impact on the at least one windshield such that the at least one flexible element defines a hinge element (hinging area between adhesives (61, 63)) (figs. 6A-6B), and wherein the at least one flexible element (62) is a plate-type element (plate shape with minor bend in fig. 6A), which, wherein the at least one windshield and the vehicle frame are arranged on opposite surfaces of the at least one flexible element (fig. 6A), wherein the at least one windshield (12) is provided with an outer circumference that is smaller than an inner circumference of the associated opening of the vehicle frame (fig. 6A) such that the at least one windshield is arranged on the vehicle without overlapping the vehicle frame (fig. 6A) such that in non-excessive load cases occurring during foreign object impact, the at least one flexible element is bendable three-dimensionally inwardly (fig. 6B), and back outwardly (fig. 6A), relative to the frame, without breaking (prevents the windshield from falling off after collision) (para [0040]).
Okamoto fails to specify the flexible element has a picture frame shape comprising an inner opening and has an outer circumference.
Rinella teaches a windscreen (21) supporting element (attaching member (23)) has a picture frame shape (figs. 1-3) comprising an inner opening (12) (figs. 1-3) and an outer circumference (24) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto to incorporate the teachings of Rinella to have the flexible element comprise a picture frame shape with an inner opening and has an outer circumference, for the purpose of providing increased support of the windscreen when mounted on the resin hinge.
In re. claim 3, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield overlaps the vehicle frame in a respective overlap region without being attached to the vehicle frame in the respective overlap region (fig. 3).
In re. claim 4, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the inner opening has a circumference that is smaller than an outer circumference of the at least one windshield, wherein the outer circumference of the at least one flexible element is greater than an inner circumference of the associated opening of the vehicle frame (fig. 3).
In re. claim 5, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element comprises a fiber reinforced polymer (polypropylene) (para [0027]).
In re. claim 6, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element is bonded to the vehicle frame by means of at least one adhesive layer (56) (fig. 6A) (para [0038]).
In re. claim 7, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element is attached to the vehicle frame by means of at least one fastener (93) (fig. 8A) (para [0048]).
In re. claim 8, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield is bonded to the at least one flexible element by means of at least one adhesive layer (67) (fig. 6A) (para [0054]).
In re. claims 9-10, 12, and 14, Okamoto as modified by Rinella fail to disclose the at least one windshield comprises thermoplastic material, the at least one windshield comprises polycarbonate, the vehicle frame comprises composite material, or the vehicle frame comprises a fiber reinforced polymer material.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto as modified by Rinella to utilize the recited windshield or vehicle frame materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re. claim 11, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield has a curvature in at least one direction (fig. 2).
In re. claim 13, Okamoto as modified by Rinella fail to disclose the vehicle is embodied as a helicopter.
The examiner takes Official Notice that helicopters are well-known types of vehicles utilizing windshields.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto as modified by Rinella to have the vehicle as a helicopter, for the purpose of mitigating impact on collision objects when the collision objects collide with windshields of a helicopter.
In re. claim 15, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the associated opening of the vehicle frame such that the at least one windshield is arranged on the vehicle without overlapping the vehicle frame (fig. 6A), and wherein the at least one flexible element is bonded to the vehicle frame by means of at least one adhesive layer (67) (para [0054]).
In re. claim 16, Okamoto teaches a vehicle (10) comprising a vehicle frame (41) having an opening (opening covered by windshield (12)) (fig. 1) and a windshield assembly mounted to the vehicle frame the windshield assembly closing the opening in the vehicle frame (figs. 2-3), the windshield assembly comprising a flexible element (62) (fig. 6A) and a windshield (12), the flexible element attached to the windshield and extending between and connecting the windshield to the vehicle frame (fig. 6A) for absorbing loads resulting from an impact (para [0040]) on the windshield (fig. 6A), the windshield being bonded to the flexible element (62) at a first overlap area (via adhesive (63)) (para [0038]) and the flexible element being bonded to the vehicle frame at a second overlap area (via adhesive (56)) (para [0038]) such that the flexible element has a free space that is not bonded to the windshield or the vehicle frame (fig. 6A), the free space of the flexible element extending between the first and second overlap areas (fig. 6A), the flexible element pivotally connecting the windshield to the vehicle frame such that the windshield is pivotal relative to the vehicle frame by flexure of the flexible element upon occurrence of an impact on the windshield such that the flexible element defines a hinge (hinging area between adhesives (61, 63)) (figs. 6A-6B) between the vehicle frame and the windshield, the flexible element is a plate-type element (plate shape with minor bend in fig. 6A), wherein the windshield and the vehicle frame are arranged on opposite surfaces of the flexible element (fig. 6A), wherein the at least one windshield (12) is provided with an outer circumference that is smaller than an inner circumference of the associated opening of the vehicle frame (fig. 6A) such that the at least one windshield is arranged on the vehicle without overlapping the vehicle frame (fig. 6A) such that in non-excessive load cases occurring during foreign object impact, the at least one flexible element is bendable three-dimensionally inwardly (fig. 6B), and back outwardly (fig. 6A), relative to the frame, without breaking (prevents the windshield from falling off after collision) (para [0040]).
Okamoto fails to disclose the flexible element defines a frame comprising an inner opening and an outer circumference.
Rinella teaches a windscreen (21) supporting element (attaching member (23)) has a picture frame shape (figs. 1-3) comprising an inner opening (12) (figs. 1-3) and an outer circumference (24) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto to incorporate the teachings of Rinella to have the flexible element comprise a picture frame shape with an inner opening and has an outer circumference, for the purpose of providing increased support of the windscreen when mounted on the resin hinge.
In re. claim 17, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 16, wherein the windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the opening of the vehicle frame such that the windshield is arranged on the vehicle without overlapping the vehicle frame (fig. 6A), and wherein the vehicle frame is bonded to the flexible element by a second adhesive layer (61) (fig. 6A).
In re. claim 18, Okamoto teaches a vehicle (10) comprising a vehicle frame (41) having an opening (opening covered by windshield (12)) (fig. 1) and a windshield assembly mounted in the opening to the vehicle frame closing the opening (figs. 2-3), wherein the windshield assembly comprises a flexible hinge (62) (fig. 6A) and a windshield (12), the flexible hinge attached to and pivotally connecting the windshield to the vehicle frame (fig. 6A) for absorbing loads resulting from an impact (para [0040]) on the windshield (fig. 6A), the flexible hinge pivotally connecting the windshield to the vehicle frame such that the windshield is pivotal relative to the vehicle frame between a first and a second position by movement of the flexible hinge between the first and second positions upon an impact on the windshield such that in the windshield is at a different angle relative to the vehicle frame when in the first position relative to the second position (fig. 6B), and wherein the flexible hinge is a plate-type element (plate shape with minor bend in fig. 6A) having four sides connected to each other defining the plate-type element (e.g. inner, outer, upper, and lower sides), wherein the windshield and the vehicle frame are arranged on opposite surfaces of the flexible hinge (fig. 6A) wherein the at least one windshield (12) is provided with an outer circumference that is smaller than an inner circumference of the associated opening of the vehicle frame (fig. 6A) such that the at least one windshield is arranged on the vehicle without overlapping the vehicle frame (fig. 6A) such that in non-excessive load cases occurring during foreign object impact, the at least one flexible element is bendable three-dimensionally inwardly (fig. 6B), and back outwardly (fig. 6A), relative to the frame, without breaking (prevents the windshield from falling off after collision) (para [0040]).
Okamoto fails to disclose the flexible element defines a frame comprising an inner opening and an outer circumference.
Rinella teaches a windscreen (21) supporting element (attaching member (23)) has a picture frame shape (figs. 1-3) comprising an inner opening (12) (figs. 1-3) and an outer circumference (24) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto to incorporate the teachings of Rinella to have the flexible element comprise a picture frame shape with an inner opening and has an outer circumference, for the purpose of providing increased support of the windscreen when mounted on the resin hinge.
The examiner takes Official Notice that helicopters are well-known types of vehicles utilizing windshields.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto as modified by Rinella to have the vehicle as a helicopter, for the purpose of mitigating impact on collision objects when the collision objects collide with windshields of a helicopter.
In re. claim 19, Okamoto as modified by Rinella (see Okamoto) teach the helicopter of claim 18, wherein the windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the opening of the helicopter frame such that the windshield is arranged on the helicopter without overlapping the helicopter frame (fig. 6A).
In re. claim 20, Okamoto as modified by Rinella (see Okamoto) teach the helicopter of claim 18, wherein the windshield is bonded to the flexible hinge by a first adhesive layer (67) (para [0054]) and wherein the vehicle frame is bonded to the flexible hinge by a second adhesive layer (61) (para [0038]) (fig. 6A).
In re. claim 21, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 16, wherein the flexible element (62) is bonded to a bottom surface of the windshield (at adhesive (63) and to an upper surface of the vehicle frame (at adhesive (56)) (fig. 6A).
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Applicant argues Okamoto makes it clear that the windshield is only mounted to the A-pillars so that only mitigation of an impact of collision at the A-pillars.
The examiner notes that Okamoto states that the invention applies to vehicle windshield mounting structures, which includes windshield mounting arrangements known in the art.  Rinella provides an example of mounting a windshield to A-pillars (14) (fig. 3) in which the mounting member (23) forms an annular strip, as shown in Fig. 2.  Notably, no portion of Okamoto states the windshield is only mounted to the A-pillars.  Instead, Okamoto states “the windshield 12 is mounted between the left and right A-pillars 23 and 24” (para [0024]).  Mounted between the pillars (23, 24) does not exclude other mounting locations, as is shown by the annular mounting arrangement of Rinella.  Therefore, the argument is considered non-persuasive.
Applicant’s remaining arguments to the inability of the resin hinge (46) to meet the current claim limitations are no longer applicable to the current rejection, as outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647